UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 00-4356
CHRISTOPHER RICHARDSON,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
               Frank W. Bullock, Jr., District Judge.
                            (CR-99-257)

                  Submitted: December 17, 2001

                      Decided: December 28, 2001

Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Martin T. McCracken, Charlotte, North Carolina, for Appellant. Ben-
jamin H. White, Jr., United States Attorney, Steven H. Levin, Assis-
tant United States Attorney, Greensboro, North Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. RICHARDSON
                              OPINION

PER CURIAM:

   Christopher Richardson seeks to appeal his conviction and 170
month sentence imposed pursuant to his guilty plea to possession with
intent to distribute in excess of fifty grams of cocaine base, in viola-
tion of 21 U.S.C.A. § 841(a)(1), (b)(1)(A) (West 1999 & Supp. 2001).
Richardson’s appellate counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and Richardson has filed
a pro se brief asserting additional issues.

   First, Richardson asserts his counsel in district court provided inef-
fective assistance, and that this ineffective assistance invalidated
Richardson’s plea agreement waiver of appellate rights. The record
does not conclusively establish Richardson’s counsel provided inef-
fective assistance. Accordingly, this claim is denied without prejudice
to Richardson’s right to reassert it in a post-conviction proceeding
pursuant to 28 U.S.C. § 2255 (West Supp. 2001) upon the completion
of direct appellate review of Richardson’s conviction and sentence.
United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999), cert.
denied, 528 U.S. 1096 (2000); United States v. King, 119 F.3d 290,
295 (4th Cir. 1997).

  Second, Richardson asserts his indictment was defective. We find
no error in the indictment, and consequently, this claim is meritless.

   Third, Richardson relies on Apprendi v. New Jersey, 530 U.S. 466
(2000), to challenge his indictment, sentence, and the constitutionality
of 21 U.S.C.A. § 841 (West 1999 & Supp. 2001). Because Richard-
son’s indictment was not defective, and because his sentence did not
exceed the applicable statutory maximum, his challenges to his indict-
ment and sentence are meritless. Apprendi, 530 U.S. at 490; United
States v. Promise, 255 F.3d 150, 152-57 (4th Cir. 2001), petition for
cert. filed, Sept. 20, 2001 (No. 01-6398). Moreover, Richardson’s
argument that Apprendi renders § 841(a) unconstitutional is fore-
closed by our recent decision in United States v. McAllister, ___ F.3d
___, 2001 WL 1387341, *2-3 (4th Cir. Nov. 8, 2001).
                     UNITED STATES v. RICHARDSON                       3
   In accordance with Anders, we have reviewed the entire record in
this case and find no other meritorious issues for appeal. We deny
Richardson’s pro se motions for discovery and to supplement his
pleading. We affirm Richardson’s conviction and sentence, and deny
counsel’s motion to withdraw at this time. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid in the decisional process.

                                                            AFFIRMED